Exhibit 8.1 SUBSIDIARIES OF GLOBAL SOURCES LTD. (as of February 28, 2013) Name Jurisdiction of Organization 1.2B HK Limited Hong Kong 2.A.S. Mediaconsult Limited Republic of Cyprus 3.ASM Business Services Limited Cayman Islands 4.Beijing EDNAdvertising Production Co., Ltd People’s Republic of China 5.China Magic Sourcing Limited Hong Kong 6.China Media Advertising, Inc. Liberia 7.China Sourcing Fairs (SA) Pte Ltd. Singapore 8.China Sourcing Fairs HK Co. Limited Hong Kong 9.China Sourcing Fairs FZ-LLC Dubai, United Arab Emirates 10.China Sourcing Fairs Limited British Virgin Islands 11.Earldom Limited British Virgin Islands 12.E-Commerce International Ltd. Bermuda 13.EDN Asia Advertising Pte. Ltd. Singapore 14.eMedia Asia Ltd. Barbados 15.eMedia South China Limited Hong Kong 16.Equitable Accounting Services Limited Hong Kong 17.Event Marketing Services Limited Hong Kong 18.Export Media Ltd. British Virgin Islands 19.Fertile Valley Pte. Ltd Singapore 20.Floro Company Limited Hong Kong 21.Fortune Valley Ltd Mauritius 22.Global Alliance Investment Holdings Limited British Virgin Islands 23.Global City Properties Limited British Virgin Islands 24.Global Exhibitions (Singapore) Pte. Ltd. Singapore 25.Global Silver Ocean (Shanghai) Limited British Virgin Islands 26.Global Sources Advertising ( Shenzhen) Co., Ltd. People’s Republic of China 27.Global Sources Auctions Ltd. Cayman Islands 28.Global Sources Direct (HK) Limited Hong Kong 29.Global Sources Direct (Shenzhen) Co., Ltd. People’s Republic of China 30.Global Sources Direct Limited British Virgin Islands 31.Global Sources Exhibition Co., Ltd. Taiwan 32.Global Sources Exhibitions & Events (India) Private Limited India 33.Global Sources Exhibition (Shanghai) Co., Ltd. People’s Republic of China 34.Global Sources Investment Holdings Limited British Virgin Islands 35.Global Sources Limited Hong Kong 36.Global Sources Properties (Shenzhen) Co., Ltd. People’s Republic of China 37.Global Sources Properties Consultant (Shanghai) Co., Ltd. People’s Republic of China 38.Global Sources Properties Limited Hong Kong 39.Global Sources Research Foundation Limited British Virgin Islands 40.Global Sources Technologies Ltd. Bermuda 41.Global Sources USA, Inc. USA – Delaware 42.Haoji Group Ltd British Virgin Islands 43.Hillcrest Services Limited British Virgin Islands 44.Huanyu Shishang Exhibition (Shenzhen) Co., Ltd. People’s Republic of China 45.Japan Publishing Limited Japan 46.Lazenby Services Limited British Virgin Islands 47.Magic Exhibitions Hong Kong Limited Hong Kong 48.Magic Sourcing Hong Kong Limited Hong Kong 49.Media Advertising Ltd. Cayman Islands 50.Media Data Systems Pte. Ltd Singapore 51.Pine Grove B.V. Netherlands 52.Publishers Representatives Limited Hong Kong 53.Shanghai Yuanbo Exhibition & Advertising Co., Ltd. People’s Republic of China 54.Shanghai Yuanmao Properties Co., Ltd. People’s Republic of China 55.Shenzhen Herong GS Exhibition Co., Ltd. People’s Republic of China 2 56.Space Exhibition Consultants Limited Hong Kong 57.Steady Access Resources Limited British Virgin Islands 58.Targeted Marketing Promotions Corp. Liberia 59.Trade Magazine Productions Limited Hong Kong 60.Trade Management Software Limited Cayman Islands 61.Trade Media Holdings Limited Cayman Islands 62.Trade Media Limited Cayman Islands 63.Trade Media Marketing Service Limited Hong Kong 64.Trade Point Hong Kong Limited Hong Kong 65.World Executive’s Digest Limited Cayman Islands 3
